EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Edmond DeFrank on 03/01/2022.

The application has been amended as follows: 

	Claim 1  has been amended as follows:
	On line 7, “exercise bar.” Has been amended to ---exercise bar; wherein the supporting structure further includes: a pair of gusset rods, each gusset rod of the pair of gusset rods connected to an intermediate point on a corresponding arm of a pair of arms and to an intermediate point on a corresponding  leg of a pair of  legs configured to lend stability and strength to the barre exercise device.---
	
	Claim 2 has been amended as follows:
	On line 2, “a pair of legs” has been amended to ---the pair of legs---
	On line 2, “a pair of arms” has been amended to ---the pair of arms---

Claim 4 has been amended as follows:
	On line 2, “a user” has been amended to ---the user---

	Claim 5 has been amended as follows:
	On line 2, “a user” has been amended to ---the user---

	Claim 6 has been cancelled.

	Claim 7 has been amended as follows:
	On line 1, “of claim 6” has been amended to ---of claim 1---
	On line 2, “a pair of” has been amended to ---the pair of---
	On line 3, “a pair of” has been amended to ---the pair of---

Claim 8 has been amended as follows:
	On line 1, “a pair of” has been amended to ---the pair of---
	On line 2, “a pair of” has been amended to ---the pair of---


	Claim 10  has been amended as follows:
	On line 10, “arm” has been amended to ---arm of the pair of support arms---
	On line 12, “exercise bar.” Has been amended to ---exercise bar; further comprising a pair of gusset rods, each gusset rod of the pair of gusset rods having a proximal end connected 

	Claim 11 has been amended as follows:
	On line 5, “its” has been amended to ----a---

	Claim 12 has been cancelled

	Claim 13 has been amended as follows:
	On line 1, “of claim 12” has been amended to ---of claim 10---
	On line 2, “a pair of” has been amended to ---the pair of---

	Claim 14 has been amended as follows:
	On lines 2-4, “a pair of brackets attached to the pair of support arms, each bracket of the pair of brackets adapted to support one or more hand weights therein,” has been deleted
	On line 4, “a user” has been amended to ---the user---
	On line 7, “a user” has been amended to ---the user---

	Claim 15 has been amended as follows:
	On line 12, “significant” has been deleted

	

Claim 17 has been amended as follows:
	On lines 2-3, “a pair of brackets attached to the pair of support arms, each bracket of the pair of brackets adapted to support one or more hand weights therein,” has been deleted
	On line 4, “the pair of brackets” has been amended to –the at least one bracket---
	On line 4, “a user” has been amended to ---the user---
	
Claim 18 has been amended as follows:
	On lines 2-3, “a pair of brackets attached to the pair of support arms, each bracket of the pair of brackets adapted to support one or more hand weights therein,” has been deleted
	On line 4, “the pair of brackets” has been amended to –the at least one bracket---
	On line 4, “a user” has been amended to ---the user---

	Claim 19 has been amended as follows:
	On line 11, “a user” has been amended to –the user---
	On line 11, “exercise bar.” Has been amended to ---exercise bar; a pair of gusset rods, each gusset rod of the pair of gusset rods having a proximal end connected intermediate to one part of the supporting structure, and a distal end extending rearward and downward along a 

	Claim 20 has been cancelled. 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 01/19/2022 was filed.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Terminal Disclaimer
The Terminal disclaimer filed on 01/19/2022 was approved. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MEGAN M ANDERSON whose telephone number is (313)446-6531. The examiner can normally be reached M-TH 6 a.m. -4 p.m. (Arizona).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Megan Anderson/Primary Examiner, Art Unit 3784